DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered.
Claim Objections
3.	Claim 13 is objected to because; the claimed features “generate data for representing the target region of the image at the first level of quality; and use the generated data for representing the target region of the image at the first level of quality to generate the data for representing the target region of the image at the target level of quality” is not clear, and causes confusion, the claim should be rephrased to clearly define the subject matter of the invention. Therefore it is consider to be vague and indefinite. Clarification is required.
Response to Amendment
4.	Applicant’s arguments, filed on 11/11/2020, have been fully considered but are moot in view of the new ground of rejection necessitated by the amendment.
	Applicant is correct, item (10) in the last Office Action Summary, mailed 8/11/2020, was mistakenly checked.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2,4-5,7-15,17,22,24,27,31 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 2015/0373341) in view of Bickerstaff et al. (US 2016/0234482) and further in view of Soundararajan (US 2003/0072375).
	Regarding claim 1, Davies teaches a decoder device configured to display an image (e.g., figs. 1 and 4, paragraph 0013) the decoder device further configured to; receive base data useable to generate data for representing an image data at a first level of quality (e.g., decoder as shown in figs. 1 and 3-4 receiving the base data, e.g., bae layer data to provide image data at a first level, e.g., base layer, of quality), receive enhancement data useable to generate data for representing the image at a second level of quality based on the base data for representing the image at the first level of quality (e.g., decoder as shown in figs. 1 and 3-4 receiving the enhancement data, to provide image data at a second level, e.g., enhancement layer, of quality, paragraphs 0015-0017), the second level of quality being higher than the first level of quality (e.g., enhancement layer has a higher quality than the base layer, paragraphs 0015-0017), identify a target region of the of the image (e.g., desired region of interest and/or selected region of interest consider to be equivalent to target region, paragraphs0004-0008,0014,0016,0020), select a portion of the enhancement data (e.g., paragraphs0015-0016,0018), the selected portion of the enhancement data corresponding to the identified target region of the image 
	Davies is silent in regards to determine, using an eve tracker, a position in the image where a viewer is looking; identify a target region of the image using the determined position in the image where the viewer is looking.
	Bickerstaff in the same field of image processing to select/determine/identify region of interest, e.g., target region, (e.g., paragraphs 0122) teaches the ROI could relate to a portion of the image which the viewer is currently looking at (for example, detected by one or more eye tracking camera(s)), thus consider to be equivalent to the claimed feature.
	In view of the above action, it is noted that Davies selects/determines regions of interest and perform enhanced operation on the region of interests, and Bickerstaff teaches that the region of interest could relate to a portion of the image which the viewer is looking, therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the video processing of Davies in accordance with the teaching of Bickerstaff, in order to 
	Davies is silent to explicitly indicate, generate data for representing a further region of the image at a level of quality lower than the target level of quality, the further region not including the target region.
In view of the above action, it is noted that, Davies performs enhance operation only on the selected/desired regions, which is an indication that the other regions of the image stay at a quality, lower than the selected/desired region. However, for further clarification, examiner refer to the surveillance system of Soundararajan (e.g., paragraphs 0010,0035), which enhance only the region of interest, e.g., particular or sensitive regions, and the other regions, e.g., peripheral regions, transmitted at a lower quality than the selected/target region. Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement such known teaching in order to minimize transmission time and/or storage costs in an surveillance system, by enhancing only the region of interest and keeping the other/peripheral regions at a base level, as suggested by Soundararajan, para 0035.
Regarding claim 2, the combination of Davies, Bickerstaff and Soundararajan teach the decoder device of claim 1, wherein the target level of quality is the second level of quality or is between the first level of quality and the second level of quality (e.g., paragraphs 0019-0026 of ‘341, also paragraphs 0008,0035 of ‘375).
Regarding claim 4, the combination of Davies, Bickerstaff and Soundararajan teach the decoder device of claim 1, wherein the level of quality of the further region of the image is between the first level of quality and the target level of quality or is the first level of quality (e.g., use of first level of quality, base layer in paragraphs 0015,0018,0019 of ‘341, also paragraphs 0008,0010,0035 of ‘375).

Regarding claim 8, the combination of Davies, Bickerstaff and Soundararajan teach the decoder device of claim 1, the decoder device being configured to use data associated with a field of view and/or data associated with one or more gaze positions (e.g., gaze tracking in paragraph 0027 of ‘341) and decoder select the target region, specific portions of the video data for which participants (viewers of the video) are interested (e.g., paragraphs 0016,0027 of ‘341), and wherein the decoder device is configured to select the target region of the image so as to be in the field of view, and/or wherein the decoder device is configured to select at least part of the further region of the image so as to be in the field of view (e.g., fig. 3, paragraphs 0034-0036 of ‘375).
Regarding claim 11, the combination of Davies, Bickerstaff and Soundararajan teach the decoder device of claim 8, the decoder device being configured to; monitor the field of view and/or the one or more gaze positions at multiple points in time (e.g., figs. 2a-2b, paragraph 0026 of Davies), and determine a position of a target region in a subsequent image dependent on the field of view and/or the one or more gaze positions at a point in time associated with the subsequent image (e.g., figs. 2a-2b, paragraphs 0026-0027 of ‘341, also 0122 of ‘482).
Regarding claim 12, the combination of Davies, Bickerstaff and Soundararajan teach the decoder device of claim 11, wherein the target region of the image is associated with one or more image tiles and the further region of the image is associated with one or more image tiles, wherein at least one of the image tiles associated with the further region of the image is within the target region in the subsequent image (e.g., paragraphs 0020-0023 and 0025 of ‘341).
Regarding claim 13, the combination of Davies, Bickerstaff and Soundararajan teach the decoder 

Regarding claim 14, the combination of Davies, Bickerstaff and Soundararajan teach the decoder
device of claim 1, the decoder device being configured to operate in accordance with a hierarchical image processing arrangement, the hierarchical image processing arrangement comprising at least one layer having a set of sub-layers, each sub-layer being associated with a respective level of quality (e.g., scalable video coding in paragraphs 0002,0015,0026 of ‘341, the hierarchical and/or sublayers are inherent in scalable video coding).
Regarding claim 15, the combination of Davies, Bickerstaff and Soundararajan teach the decoder device of claim 14, the decoder device being configured, not to use enhancement data associated with at least one of the sub-layers in a first operating mode of the decoder device; or to use enhancement data associated with all of the sublayers to generate the data for representing the target region of the image at a target level of quality in a second operating mode of the decoder device (e.g., paragraphs 0015-0020,0026,0029-0030 in Davies, scalable video coding, also H.264/MPEG Advanced Video Coding (AVC) standard, disclosed by the reference meets the second alternative in the claim, sublayers are known and inherent in the scalable video coding).
Regarding claim 17, the combination of Davies, Bickerstaff and Soundararajan teach the decoder device of claim 1, the decoder device being configured to operate in accordance with a hierarchical image processing arrangement, the hierarchical image processing arrangement comprising a first layer having a first set of sub-layers and a second layer having a set of sub-layers, each sub-layer being associated with a respective level of quality (e.g., please refer to claim 14).

Regarding claim 24, the combination of Davies, Bickerstaff and Soundararajan teach the decoder device of claim 1, the decoder device being configured to; identify the target region of the image, and/or select the portion of the enhancement data associated with the target region of the image (please refer to claim 1 above).
Regarding claim 27, the combination of Davies, Bickerstaff and Soundararajan teach Virtual reality equipment, medical imaging equipment, machine vision equipment, or a mobile communications device comprising the decoder device of claim 1 (e.g., fig. 1, paragraphs 0002,0045 of ‘341).
Regarding claims 31 and 57, the limitations claimed are substantially similar to claim 1 above, and are the method and computer readable medium of claim 1 above, since the disclosure of the reference is computer implemented process, therefore the ground for rejecting claim 1 also applies here.
8.	Claims 14,15,17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 2015/0373341) in view of Bickerstaff et al. (US 2016/0234482) and Soundararajan (US 2003/0072375) and further in view of Boyce et al. (Overview of SHVC, scalable extension of the HEVC Standard, in the IDS).
Regarding claim 14, Davies teaches the decoder device of claim 1, the decoder device being configured to operate in accordance with a hierarchical image processing arrangement, the hierarchical 
image processing arrangement comprising at least one layer having a set of sub-layers, each sub-layer being associated with a respective level of quality (i.e., scalable video coding in paragraphs 0002,0015,
0020-0026).
Davies fails to explicitly show hierarchical data comprising sublayers. However the hierarchical

	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement such known teaching for scalable video coding to generate multiple layers with different quality.
	Regarding claim 15, the combination of Davies, Bickerstaff, Soundararajan and Boyce teach the decoder device of claim 14, the decoder device being configured, not to use enhancement data associated with at least one of the sub-layers in a first operating mode of the decoder device; or to use enhancement data associated with all of the sub-layers to generate the data for representing the target region of the image at a target level of quality in a second operating mode of the decoder device (e.g., paragraphs0015-0020,0026,0029-0030 in Davies, scalable video coding, also H.264/MPEG Advanced Video Coding (AVC) standard, disclosed by the reference, also page 25 and fig. 2 of Boyce meets the second alternative in the claim).
	Regarding claim 17, the combination of Davies, Bickerstaff and Soundararajan and Boyce teach the decoder device of claim 1, the decoder device being configured to operate in accordance with a hierarchical image processing arrangement, the hierarchical image processing arrangement comprising a first layer having a first set of sub-layers and a second layer having a set of sub-layers, each sub-layer being associated with a respective level of quality (e.g., please refer to claim 14).
Regarding claim 18, the combination of Davies, Bickerstaff and Soundararajan and Boyce teach the decoder device of claim 17, the decoder device being configured to use enhancement data associated with at least one sub-layer of the first and second layers to generate the data for representing the target region of the image at the target level of quality in a third operating mode of the decoder device (e.g., please refer to claims 14-15 above).
Regarding claim 19, the combination of Davies, Bickerstaff and Soundararajan and Boyce teach

	Regarding claim 21, the combination of Davies, Bickerstaff and Soundararajan and Boyce teach the decoder device of claim 1, wherein the target level of quality corresponds to a level of quality associated with a sub-layer between the highest sub-layer and the lowest sub-layer in the hierarchical image processing arrangement (e.g., paragraphs0019-0026of Davies, also page 25 and fig. 2 of Boyce).
Contact
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/lnterviewpractsce.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482